 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11   ERIC SHELDON MORSE,
                                                       Case No. 1:18-cv-00890-EPG
12                          Plaintiff,

13                  v.                                 ORDER GRANTING EXTENSION OF
                                                       TIME AND SETTING ORAL
14   NANCY A. BERRYHILL,                               ARGUMENT ON PLAINTIFF’S APPEAL
     Acting Commissioner of Social Security,
15                                                     (ECF No. 17)

16                          Defendant.

17

18        The parties have filed a stipulation for a thirty-day extension of time for Defendant to file

19   her responsive brief. (ECF No. 17.) The Court finds good cause for granting a fourteen-day

20   extension of time. The Court also sets oral argument on Plaintiff’s appeal.

21        IT IS ORDERED that Defendant’s responsive brief shall be filed on or before June 19,

22   2019, and that all other deadlines are extended accordingly. IT IS FURTHER ORDERED that

23   the Court will hear oral argument on Plaintiff's appeal of the decision by the Commissioner of

24   Social Security denying benefits. Said hearing is scheduled for August 15, 2019, at 02:00 p.m.,

25   in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. Although personal

26   appearance is encouraged, telephonic appearance is granted to anyone not within one hour of

27   the Court, with said party(ies) to use the following dial-in number and passcode: 1-888-251-

28   2909; passcode 1024453. The parties should be prepared to address all arguments raised in


                                                   1
 1    Plaintiff's briefing with citations to the record. The parties should set aside one hour for the

 2    argument.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     June 5, 2019                                 /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
